Case 18-21179-CMB           Doc 154     Filed 02/23/21 Entered 02/23/21 11:23:41               Desc Main
                                       Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE: Emanuel R. Mori
                                  Debtor

 The Bank of New York Mellon, successor to The Bank               BK. NO. 18-21179 CMB
 of New York, not in its individual capacity but solely as
 Trustee on behalf of the holders of the CIT Mortgage             CHAPTER 13
 Loan Trust, 2007-1 Asset-Backed Certificates, Series
 2007-1, its successors and/or assigns
                                  Movant
                          v.
 Emanuel R. Mori
                                  Respondent
                          and
 Ronda J. Winnecour, Trustee
                                  Additional Respondent



                                           ORDER OF COURT


         AND NOW, this            day of             , 2021, it is hereby ORDERED that the Motion for
 Relief from Stay filed in the above matter be and hereby is Denied as withdrawn. The hearing in this
 matter scheduled March 1, 2021 at 10:00 A.M for is cancelled.



                                                             ________________________________
                                                             United States Bankruptcy Judge



                                                             /s/ Brian C. Nicholas, Esquire
                                                             Brian C. Nicholas, Esquire
                                                             Attorney I.D. No. 317240
                                                             KML Law Group, P.C.
                                                             BNY Mellon Independence Center
                                                             701 Market Street, Suite 5000
                                                             Philadelphia, PA 19106
                                                             215-627-1322
                                                             bnicholas@kmllawgroup.com
